Citation Nr: 0511230	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, claimed as lumbosacral strain.

2.  Entitlement to service connection for a chronic 
respiratory disorder, claimed as chronic bronchitis/residuals 
of pneumonia.

3.  Entitlement to service connection for chronic 
sinusitis/rhinitis.

4.  Entitlement to service connection for residuals of left 
upper back/neck trauma, claimed as cervical and thoracic 
spine disability.  

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for chronic headaches.

8.  Entitlement to service connection for facial acne.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to 
November 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In December 2003, the Board remanded the case for 
further development, including a VA examination.  



FINDINGS OF FACT

1.  The veteran had in-service lumbar strain, and post-
service continuous treatment for low back pain including 
muscle spasm and mechanical lumbar back pain.  

2.  The record contains no evidence of a current diagnosis of 
a chronic respiratory disorder, claimed as chronic 
bronchitis/residuals of pneumonia.


3.  The record contains no evidence of a current diagnosis of 
residual chronic sinusitis/rhinitis.

4.  The record contains no evidence of a current diagnosis of 
residuals of left upper back/neck trauma, claimed as cervical 
and thoracic spine disability.  

5.  The record contains no evidence of a current diagnosis of 
a left shoulder disability.

6.  The record contains no evidence of a current diagnosis of 
a bilateral knee disorder.

7.  The record contains no evidence of a current diagnosis of 
chronic headaches.

8.  The record contains no evidence of a current diagnosis of 
facial acne.



CONCLUSIONS OF LAW

1.  Lumbosacral strain was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  No current disabilities concerning a chronic respiratory 
disorder claimed as chronic bronchitis/residuals of 
pneumonia, chronic sinusitis/ rhinitis, residuals of left 
upper back/neck trauma involving the cervical and thoracic 
spine, the left shoulder, bilateral knees, chronic headaches, 
or facial acne, were incurred in or aggravated during active 
duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a June 2001 duty-to-assist letter and a February 
2004 letter that notified the veteran of any information and 
evidence needed to substantiate and complete the service 
connection claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters noted the veteran's pending claims, and 
VA indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  In an April 2004 letter, VA 
listed the evidence it currently had.

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Any error in timing can 
be corrected when the RO sends the veteran proper VCAA notice 
and gives him appropriate time to submit additional evidence 
in response to the letter.  Here, the RO sent a June 2001 
duty-to assist letter prior to the November 2001 rating 
decision, as well as VCAA notification in a February 2004 
letter.  Additionally, the veteran was generally advised to 
submit any additional evidence that pertained to the claim.  
Id. at 121.  Therefore, for the circumstances of this case, 
the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes providing a medical 
examination when such is necessary to make a decision on the 
claim.  The RO obtained the veteran's service medical 
records.  The veteran, however, has not identified other 
outstanding medical records.  On his VA Form 9 the veteran 
asserted that he had tried to get medical treatment at a VA 
facility but the appointments were scheduled three to four 
months out and then cancelled and rescheduled.  The veteran 
stated that he lived in another county and so commuting to 
Billings was not always easy.  The veteran stated that just 
because he did not have healthcare did not mean that the on-
going problems did not bother him.  It is evident, however, 
that the veteran did not identify outstanding medical 
evidence in this submission.  

Additionally, the RO sought to provide a VA examination, 
pursuant to the December 2003 Board remand, and the Appeals 
Management Center notified the veteran of such in an April 
2004 letter.  According to another letter in the file, the 
veteran was notified of a May 3, 2004, VA examination at the 
Billings VA Outpatient Clinic.  The veteran did not show for 
the scheduled appointment.  The claims file contains evidence 
that the veteran's address of record is no longer valid, 
because a letter to the veteran was returned to VA in January 
2005.  If the veteran moved, or had another justification for 
missing his medical appointment, he is obligated to inform VA 
of this information.  Therefore, 38 C.F.R. § 3.655 instructs 
that failure to report for VA examination scheduled in 
conjunction with an original compensation claim requires that 
the claim shall be rated based on the evidence of record.  As 
such, VA discharged its duty to assist in the development of 
the claim, and provide a VA examination.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant.

I.  Facts

Lumbar spine disorder, claimed as lumbosacral strain

The veteran's service medical records indicate in April 1987 
the veteran sought treatment due to pain in his back.  He had 
been doing push-ups, and when he bent over to reach the pain 
started.  A physical examination revealed spasms in the low 
back when the veteran bent forward.  The assessment was 
lumbosacral strain.  In March 1995, the veteran sought 
treatment for acute lumbar back pain.  The assessment was 
lumbar strain, and the veteran was given medication, as well 
as strengthening exercises.  A March 1997 medical evaluation 
for Naval Aerospace Physiology and Water Survival indicates 
that though the veteran marked he was in excellent health, he 
recited that he had a significant history of chronic low back 
pain.  On an August 1999 separation examination, the veteran 
reported that his Past/Current Medical History was positive 
for recurrent back pain.  An addendum added, "upper and 
lower have gone out on me."  An August 1999 Report of 
Medical Examination indicated that the veteran had a normal 
spine.  

A September 2001 VA examination recorded the veteran's report 
that his entire back, including cervical, thoracic, and 
lumbar spine, was impacted by six-mile pack military walks.  
The veteran stated that his entire low back went out; 
currently, he had stiffness in the morning and then after a 
hot shower it loosened up.  The veteran stated that since 
May, he had not experienced a significant problem.   A 
physical examination noted that the veteran's back did not 
have muscle spasm, and the flexion was at 75 degrees, and 
extension about 10 to 15 degrees.  The veteran was diagnosed 
as having multiple joints subjective pain, stiffness, and 
limitations including the lumbar spine with mild movements 
limitation.  An x-ray showed five lumbar-type vertebrae, 
discs and vertebral bodies were normal, and there was no 
evidence of spondylolisthesis.  The impression was normal 
lumbar spine.  

The record also contains, according to the veteran's DD Form 
214 of record, what appears to be a post-service outpatient 
report from the Evans U.S. Army Community Hospital, in Fort 
Carson, Colorado, dated April 2003, which noted acute lower 
lumbar spasm with pain.  The veteran reported that the pain 
stemmed directly from a weight workout, and there was some 
occasional but not constant radiation to the buttock and 
thighs posteriorly.  There had been some recurrence of back 
pain since being in a 5-ton vehicle wreck several years ago.  
The veteran did not have incontinence or any perceived 
weakness or accidental falling.  An objective assessment 
noted that the veteran walked very slowly down the hallway, 
and he appeared generally stiff.  The examiner noted that the 
veteran certainly had some tenderness in the lower most 
lumbar region.  Straight leg raises was positive at 30 
degrees bilaterally.  There was only fair strength and 
symmetry of major muscle group groups of lower extremities.  
The plan for the veteran included high strength Naprosyn as 
well as Flexeril.  The examiner decided not to get x-rays 
that day, and the veteran appeared too uncomfortable to 
receive chiropractic treatment.  

There also is a post-service Individual Sick Slip from Joseph 
Kubicek, P.A., Family Practice Clinic, which noted that the 
veteran had back pain "in the line of duty."  Another 
assessment stated that the veteran had mechanical lumbar back 
pain, and that the veteran should not lift, pull, push, or 
carry for a period of time.  

Chronic respiratory disorder, claimed as chronic 
bronchitis/residuals of pneumonia

The veteran's service medical records indicate that in 
December 1986 the veteran had an upper respiratory tract 
infection, and possibly strep pharyngitis.  

In March 1987 the veteran had been treated for strep 
pharyngitis, which had resolved.  In March 1988 the veteran 
was diagnosed as having an upper respiratory infection, with 
a possibility of strep.  In December 1990, the veteran was 
diagnosed has having a viral upper respiratory infection. In 
May 1992 he sought treatment due to a productive cough.  The 
assessment was RML pneumonia.  He sought treatment after 
being seen in March 1996 when he had been diagnosed as having 
an upper respiratory infection.  The hacking, persistent 
cough remained.  The veteran was assessed as having atypical 
pneumonitis.  In March 1998, the veteran had a follow-up on 
pneumonia, and his lungs crackled.  The assessment was 
bronchitis.  In May 1999, he sought a medical appointment 
because a cold had moved into his lungs.  An examination 
noted the veteran's lungs had a scattered upper lung field 
crackle on expiration.  The examiner's impression was 
probable viral upper respiratory infection, and that the 
veteran's history and exam was not suggestive of bronchitis.  
An examiner stated, in terms of the veteran's report, that a 
record review was consistent with multiple visits for upper 
respiratory tract infections.  Despite the veteran's 
complaints, he was able to perform his required duties.  On 
an August 1999 separation examination the veteran reported he 
had a chronic cough due to a low immune system.  An August 
1999 Report of Medical Examination indicated that the veteran 
had normal lungs and chest.  

A September 2001 VA examination recorded the veteran's report 
that he had had several cases of pneumonia and hemoptysis 
while in the military.  The veteran denied any productive 
cough or hemoptysis at present.  In regard to dyspnea on 
exertion, the veteran stated that he would go about three 
miles biking and then start getting short of breath.  The 
veteran was not asthmatic, and he did not use an inhaler or 
oxygen.  Testing showed a normal spirometry for the veteran's 
age.  The veteran was diagnosed as having subjective 
shortness of breath.  The examiner noted that a chest x-ray 
had been ordered.  

Chronic sinusitis/rhinitis

The veteran's service medical records indicate that in April 
1992, the veteran sought treatment after three days of 
frontal headaches, cough, and nasal congestion.  The 
examiner's impression was that the physical indications 
suggested sinusitis.  A sinus series from a radilogic 
consultation found bilateral acute and chronic maxillary 
sinusitis, and "prominent nasal turbinates = rhinitis."  In 
March 1995 the veteran sought treatment for headaches, 
earaches, runny nose, sore throat, head and chest congestion, 
and a productive cough.  An examiner found point tenderness 
to the back of the neck, frontal sinus nodes, lymph nodes, 
and maxillary sinuses.  The assessment was sinusitis.  In 
December 1997 he complained of two-week old cold symptoms.  
The assessment was upper respiratory infection and possible 
sinusitis.  On an August 1999 separation examination, the 
veteran reported that had chronic or frequent colds.  Though 
he did not report sinusitis, he noted allergic rhinitis.  An 
August 1999 Report of Medical Examination indicated that the 
veteran had normal sinuses.  

At a September 2001 VA examination the veteran reported that 
he got hit in the nose once while in physical therapy, and 
since then his left nostril was plugged.  The impression was 
history of injury to nose causing mild obstruction of the 
nose.     

Left upper back/neck trauma, claimed as cervical and thoracic 
spine disability

The veteran's service medical records indicate that in 
January 1997 he sought treatment for his left upper back, and 
neck.  The veteran reported that his daughter had jumped on 
him roughhousing, and he felt an immediate pull between the 
shoulder blades.  The back was tender to palpation along the 
trapezius, with a trigger point to the left of T-9.  The 
examiner's assessment was upper back spasm.  In October 1999 
he sought treatment for muscle strain, and noted loss of 
range of motion in his shoulders.  The examiner's impression 
was thoracic back pain, recalcitrant, and prescribed motrin 
and valium.  

At a September 2001 VA examination the veteran reported that 
his entire back hurt, including the cervical and thoracic 
spine.  The cervical area was reportedly injured when he was 
on a four-wheeler in the military going through a ravine, and 
he got stuck and had a sudden move forward that caused 
whiplash.  He stated that he had hurt his middle back 
wrestling with his daughter.  A physical examination found no 
muscle spasm, and flexion at 75, and extension at 10 to 15 
degrees.  The extension and flexion of the neck were intact.  
A radiology report found the alignment of all seven cervical 
vertebrae was normal, body heights and disc spaces were well 
preserved, and prevertebral soft tissue was unremarkable, the 
spinous processes were intact, and the atlantoaxial 
relationship was well maintained and the dens was intact.  
The impression was a normal cervical spine.  Findings 
concerning the thoracic spine showed a normal alignment and 
that vertebral body heights were well maintained.  The 
examiner's impression was multiple joints subjective pain and 
stiffness including the cervical and thoracic spine.  

Left shoulder disorder

The veteran's service medical records indicate that in 
October 1999 he sought treatment for left shoulder pain.  The 
veteran abducted with pain.  The veteran was diagnosed as 
having a rhomboid, trapezius strain.  On an August 1999 
separation examination, the veteran reported that he had a 
painful shoulder and at times could not lift it away from his 
body.  The veteran also reported arthritis/bursitis of the 
shoulder, and noted that he had broken his clavicle in high 
school.  An August 1999 Report of Medical Examination 
indicated normal upper extremities.  

At a September 2001 VA examination, the veteran reported that 
there were no injuries in service, but he felt that the 
shoulder problem may have been a result of pull-ups and push-
ups.  The veteran stated that at a certain point when he 
tried to lift the shoulder it hurt along the arms laterally.  
At night it constantly ached.  He felt weakness when trying 
to lift it.  The veteran denied stiffness, swelling, heat, or 
redness.  A physical examination found forward flexion at 180 
degrees and abduction at 180 degrees, which the examiner 
found to be normal.  The examiner noted, however, that the 
veteran stated at times he was able to have full movement 
when he had not been working or lifting so that his shoulders 
were rested.  The examiner found no unusual elevation in 
shoulder, no swelling, intact muscles, and no evidence of 
atrophy.  A radiology report rendered a finding of an 
unremarkable right shoulder, and an old healed fracture of 
the distal left clavicle.  The examiner's impression was 
multiple joints subjective pain including the shoulders.  

Bilateral knee disorder

The veteran's service medical records indicate that in 
October 1999 he presented with progressively worsening 
bilateral knee pain.  The veteran reported knee problems for 
at least six years.  He had a history of locking.  A physical 
examination revealed that the veteran's range of motion was 
zero to 120 degrees.  The examiner's impression was 
patellofemoral syndrome.  The veteran had to do light duty 
for twenty-one days, with no running or prolonged squatting.  
On an August 1999 separation examination, the veteran 
reported that his Past/Current Medical History was positive 
for "trick" or locked knee.   An addendum added, "painful, 
sometimes will buckle and I go down."  The veteran also 
reported arthritis/bursitis of the knee.  An examiner noted 
the veteran's joint pain, including knee pain, and noted 
despite his complaints he was able to perform required 
duties.  An August 1999 Report of Medical Examination noted 
normal lower extremities.  

At a September 2001 VA examination, the veteran stated that 
he did not really have any injuries, but he felt it was 
related to all of the running he did while he was in the 
military.  The veteran reported that while walking either one 
knee or both knees buckled.  Pain remained present all of the 
time in the middle of the knee, and below the calves, 
bilaterally.  There was weakness when he tried to stand up.  
He also experienced stiffness, but denied swelling, heat, 
redness, or locking.  The veteran did not take any specific 
treatment except over-the-counter herbs, nor did he use canes 
or braces.  A physical examination revealed that the joints 
of the knees were not painful on motion, and there was no 
edema or effusion.  The examiner could not elicit any 
instability, tenderness or weakness.  There was no guarding 
of movement.  The examiner reported the range of motion at 
full, with flexion to almost 120 degrees.  A radiology report 
rendered the impression of normal bilateral knees.  The 
veteran was diagnosed as having multiple joints subjective 
pain and stiffness including the knees.  

Chronic headaches

The veteran's service medical records refer to headaches in 
the context of the various illnesses as noted above.  The 
veteran did not report any chronic headaches on his 
separation examination, and note were noted on the August 
1999 Report of Medical Examination.    

The September 2001 VA examination did not assess the veteran 
for chronic headaches.   

Facial acne 

The veteran's service medical records contain a December 1985 
enlistment examination where the veteran indicated that he 
had a skin disease, which an examiner identified as acne.   
There is a 1985 note from William H. Smoot, M.D., who noted 
that he had taken care of the veteran's moderate complexion 
problem since 1982.  The veteran had done reasonably well on 
topical acne preparations like Benzoyl Peroxide and Retinoic 
Acid.  He had been on antibiotics for his complexion, and had 
been controlled well on Erythromycin 250 milligrams twice a 
day.  Dr. Smoot stated that the condition should not have 
proved detrimental to the veteran's military career since it 
was under control.  A September 1992 Report of Medical 
Examination noted an abnormality of the veteran's head, face, 
neck, and scalp, such that the back of his neck had small, 
hard, nonmoveable lesions classified as fibromas.  

On an August 1999 separation examination, the veteran did not 
report that he had a skin disease.  The only mention of 
dermatology referred to mole removal that had occurred during 
service.  An August 1999 Report of Medical Examination noted 
that the veteran had normal skin, and that otherwise, he had 
a surgical scar on the left foot.  

At a September 2001 VA examination, the veteran reported that 
he had developed brownish spots.  They started red, and then 
turned to brown.  When the spots became red they itched.  
Upon a physical examination, the examiner found cherry 
angiomas.  There was no ulceration, exfoliation, crusting, or 
associated systemic symptoms.  


II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  Analysis

Lumbar spine disorder, claimed as lumbosacral strain

The Board finds probative the in-service evidence that the 
veteran had a chronic low back problem and was assessed as 
having lumbar strain several times.  In addition, the 
September 2001 VA examiner identified limitation of motion on 
a physical examination.  Further, as of 2003 the veteran 
continued to seek treatment for low back pain, which included 
muscle spasm, and mechanical lumbar back pain.  The veteran 
is competent to report symptomatology concerning his low 
back, which he did at his 1999 separation examination.  In 
light of the several recurrent incidents of lumbosacral 
strain during and after service, and that the veteran sought 
service connection for the disability about a year and a half 
after service, the preponderance of the evidence supports the 
claim of service connection.

Chronic respiratory disorder, claimed as chronic 
bronchitis/residuals of pneumonia

Though the veteran appears to have had some form of pneumonia 
in service, there is no medical evidence of a current 
disability of a respiratory disorder related to chronic 
bronchitis or residuals of pneumonia.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation such that a claimant must first have 
a disability to be considered for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, one 
of the crucial elements of service connection has not been 
fulfilled.  

Chronic sinusitis/rhinitis

Though the veteran's service medical records refer to 
sinusitis and rhinitis, there is no medical evidence of a 
current disability of chronic sinusitis and rhinitis.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation such that a claimant 
must first have a disability to be considered for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Therefore, one of the crucial elements of service 
connection has not been fulfilled.  

Left upper back/neck trauma, claimed as cervical and thoracic 
spine disability

Though the veteran had thoracic back pain, recalcitrant, in 
service, there is no objective evidence of a disability 
concerning the veteran's cervical and thoracic spine, nor any 
competent evidence etiologically connecting any current 
disability with the incidence recorded in his service medical 
records.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(holding that service connection requires medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability).  As such, the claim must be denied at this time.  

Left shoulder disorder

Again, in order to establish service connection for the 
claimed disorder, the following must be present:  Medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Though the veteran complained of shoulder 
pain perhaps due to pull-ups and push-ups done in service, 
there is no evidence of a current disability.  

Bilateral knee disorder

Though the veteran complained of, and was treated for knee 
pain in service (with an in-service diagnosis of record 
referring to patellofemoral syndrome), there is no medical 
evidence of record the veteran has a current knee disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, 
one of the crucial elements of service connection has not 
been fulfilled, and the claim at this time must be denied.  

Chronic headaches

Here too, there is no current medical evidence of disability 
concerning chronic headaches.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Therefore, one of the crucial elements 
of service connection has not been fulfilled, and the claim 
at this time must be denied.  

Facial acne

Acne was noted on the veteran's enlistment examination, as 
indicated above.  Without addressing the presumption of 
soundness or the principle of aggravation, the medical 
evidence of record does not indicate that the veteran 
currently suffers from acne.  In fact, the September 2001 VA 
examination did not identify acne, but rather, found that the 
veteran had cherry angiomas.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Therefore, one of the crucial elements 
of service connection has not been fulfilled, and the claim 
at this time must be denied. 


						(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for lumbosacral strain is 
granted.

Entitlement to service connection for a chronic respiratory 
disorder, claimed as chronic bronchitis/residuals of 
pneumonia is denied. 

Entitlement to service connection for chronic 
sinusitis/rhinitis is denied.  

Entitlement to service connection for residuals of left upper 
back/neck trauma claimed as cervical and thoracic spine 
disability is denied.   

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for chronic headaches is 
denied.

Entitlement to service connection for facial acne is denied.



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


